LEWIS, J.
I concur in the result, but disagree with the assertion in the footnote that removal of seat belts was negligent as a matter of law. I would expect defendant to be permitted to introduce evidence as to the condition of the seat belts, defendant’s experience as to whether any passengers had ever used the seat belts, and whatever other evidence might bear on the reasonableness of defendant’s conduct under all the circumstances, and for a jury to make the decision as to whether defendant’s conduct was below the standard of care for a reasonably prudent person.